No. 12865

          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN

                                         1975



JACQUELINE ALLEN e t a 1. ,

                             P l a i n t i f f s and A p p e l l a n t s ,

          -vs -

WALTER S . YOORE, J R . ,        e t al.,

                             Defendants and Respondents,



d p p e a l from:   D i s t r i c t Court o f t h e S i x t h J u d i c i a l D i s t r i c t ,
                    Honorable J a c k D. Shanstrom, Judge p r e s i d i n g .

Zounsel of Record :

       For Appellants :

              Hibbs, Sweeney and Colberg, B i l l i n g s , Montana
              Maurice C o l b e r g a r g u e d , B i l l i n g s , Montana

      F o r Respondents :

              Moulton, Bellingham, Longo and Mather, B i l l i n g s ,
               Montana
              William S. Mather a r g u e d , B i l l i n g s , Montana
              S m a l l , Cummins and H a t c h , Helena, Montana
              Robert GLzmmins a r g u e d , Helena, Montana



                                                   Submitted:           March 6 , 1975

                                                       Decided :             - 8 1975
Mr.  Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion
of t h e Court.

             I n t h i s c a u s e p l a i n t i f f s a r e t h e widow, p e r s o n a l r e p -
r e s e n t a t i v e , and c h i l d r e n of Eugene T y l e r A l l e n , d e c e a s e d ,

who b r o u g h t t h i s wrongful d e a t h and s u r v i v a l a c t i o n i n t h e

d i s t r i c t c o u r t , Sweet G r a s s County.          Originally t h e defendants
were Walter S . Moore, J r . , and one Barney L . H i t t , 111.                              A

motion f o r summary judgment f o r H i t t was g r a n t e d p r i o r t o t r i a l .

The j u r y r e t u r n e d a v e r d i c t f o r d e f e n d a n t Moore and judgment

was e n t e r e d .   From t h i s judgment and a n o r d e r denying a motion

f o r a new t r i a l , p l a i n t i f f s a p p e a l .

            An a u t o m o b i l e a c c i d e n t o c c u r r e d November 27, 1971, a t

approximately 9:40 a . m . ,             on I n t e r s t a t e 9 0 highway a b o u t 1 3 m i l e s

w e s t of Big Timber, Montana.                  The w e a t h e r c o n d i t i o n s e x i s t i n g a t

t h e t i m e were:       t h e sky was o v e r c a s t , it had been snowing, and
t h e r e was s l u s h on t h e highway.

             The v e h i c l e s i n v o l v e d i n t h e c o l l i s i o n were:        (1) a n

I n t e r n a t i o n a l S c o u t v e h i c l e d r i v e n by Moore and i n which d e c e d e n t

was i n t h e r i g h t f r o n t s e a t and o n e Ed S i l l s was i n t h e r e a r s e a t

a r e a on a p l a t f o r m .    S i l l s was a s l e e p a t t h e t i m e of t h e c o l l i -

sion.      The S c o u t was p r o c e e d i n g e a s t .       ( 2 ) A Chevrolet s t a t i o n

wagon, d r i v e n by G e r a l d C o s g r i f f , h i s w i f e Donna i n t h e r i g h t

f r o n t s e a t , d a u g h t e r S a r a h on h e r m o t h e r ' s l a p , and t h e i r s o n s

Edward and David i n t h e r e a r s e a t s .               The C h e v r o l e t w a s p r o c e e d i n g

west.

             The roadway where t h e c o l l i s i o n o c c u r r e d was s t r a i g h t
and l e v e l , w i t h a broken c e n t e r l i n e p e r m i t t i n g p a s s i n g ; t h e r e
                                                              was
w e r e two l a n e s f o r t r a f f i c and t h e roadway/approximately 22 f e e t

wide.      C o s g r i f f e s t i m a t e d t h e speed o f t h e Scout a t t h e t i m e he
f i r s t saw i t , a s b e i n g i n e x c e s s o f 5 0 mph.            Moore e s t i m a t e d h i s

speed p r i o r t o t h e c o l l i s i o n a t 3 0 t o 35 mph, b u t i n a s t a t e m e n t
g i v e n on December 2 0 , 1971, he e s t i m a t e d h i s speed a t 40 t o 4 5

mph.      The highway p a t r o l o f f i c e r e s t i m a t e d t h e speed of t h e

S c o u t a t a p p r o x i m a t e l y 35 t o 4 0 mph, based on t h e e x t e n t of t h e
damage t o t h e v e h i c l e s .

             P r i o r t o t h e c o l l i s i o n Moore p a s s e d a v e h i c l e d r i v e n
by C l a r e n c e R u s s e l l , a l s o t r a v e l i n g e a s t , a p p r o x i m a t e l y one-

h a l f t o one m i l e b e f o r e t h e c o l l i s i o n o c c u r r e d .     R u s s e l l saw

t h e c o l l i s i o n 150 t o 2 0 0 y a r d s t o h i s f r o n t .        Russell t e s t i f i e d

he was t r a v e l i n g 25 t o 30 mph and h e t h o u g h t t h e S c o u t c o u l d

have been g o i n g 4 0 t o 4 5 mph a t t h e t i m e i t p a s s e d him.

             C o s g r i f f ' s v e h i c l e was i n i t s l a n e of t r a f f i c and he
t e s t i f i e d t h a t when he f i r s t o b s e r v e d t h e S c o u t i t seemed t o be

under c o n t r o l .     Then i t t u r n e d toward t h e c e n t e r o f t h e r o a d ;

t h e r e a r s l i p p e d t o t h e r i g h t a l i t t l e b i t ; then t h e Scout turned

a g a i n , t h i s t i m e t o t h e r i g h t and t h e r e a r s l i p p i n g t o t h e l e f t ;
t h e n i t s l i p p e d around a g a i n and came back s o t h a t t h e r i g h t s i d e
                                                           f r o n t of t h e
was coming towards h i m , s l i d i n g sideways. The/Cosgriff v e h i c l e

h i t t h e Scout on i t s r i g h t s i d e .           This impact occurred near t h e
edge o f t h e o i l i n C o s g r i f f ' s l a n e .

             R u s s e l l t e s t i f i e d he saw t h e a c c i d e n t happen, and it

looked l i k e t h e S c o u t k i n d o f t u r n e d sideways and went a c r o s s

t h e r o a d and t h e y h i t .       When t h e y h i t t h e snow f l e w up, g i v i n g

t h e a p p e a r a n c e o f smoke, and t h e S c o u t went on i n t o t h e borrow
pit.

             Defendant Moore t e s t i f i e d :
             "Q.      M r . Moore, i s n ' t i t t r u e t h a t you had n o t e d
             on your t r i p t o Montana t h a t when t h e r e was snow
             on t h e highway d r i v e r s would d r i v e t h e i r v e h i c l e s
             i n such a manner t h a t t h e i r l e f t wheels would be
             on t h e c e n t e r l i n e o f t h e highway and t h e i r r i g h t
             wheel i n t o t h e i r l a n e of t r a f f i c on two l a n e high-
             ways, s o t h a t t h e r e were o n l y t h r e e b e a t e n t r a f f i c
             zones down t h e highway. I s t h a t a custom t h a t you
             n o t e d when you were o u t h e r e ? A .         Yes, s i r .
"Q.     Immediately p r i o r t o t h i s a c c i d e n t and when
you f i r s t saw t h e o t h e r v e h i c l e , i s n ' t it t r u e
t h a t you w e r e d r i v i n g i n a c c o r d a n c e w i t h t h a t
custom w i t h your l e f t wheel on t h e c e n t e r l i n e
o f t h e highway? A.            Yes, s i r , I w a s , o r a p p r o x i m a t e l y
where I c o n s i d e r e d t h e c e n t e r l i n e o f t h e highway.

"Q.      And was t h e C o s g r i f f v e h i c l e , o r t h e o t h e r
v e h i c l e , a l s o b e i n g d r i v e n i n t h a t same manner?
A.     I am n o t a t a l l p o s i t i v e how he was d r i v i n g
h i s vehicle.

"Q.    You d i d n ' t s e e whether h i s l e f t wheel w a s
on t h e c e n t e r l i n e ? A.       I saw h i s v e h i c l e . I am
n o t a t a l l p o s i t i v e t h a t he had h i s l e f t wheel on
the center l i n e o r not.
"Q.      NOW, i s n ' t i t t r u e t h a t you f e l t s i n c e your
l e f t wheel was on t h e c e n t e r l i n e t h a t you had t o
t u r n i n t o t h e r i g h t - h a n d l a n e of t r a f f i c t o some
d e g r e e t o be o u t of a c o l l i s i o n c o u r s e w i t h t h e
C o s g r i f f v e h i c l e ? A . Not n e c e s s a r i l y a c o l l i s i o n
c o u r s e , b u t it would come e x t r e m e l y c l o s e t o a n
oncoming c a r , y e s , s i r , and I d i d f e e l t h a t I would
have t o move o v e r , t h a t i s c o r r e c t .

"Q.  So t h e n i n f a c t d i d you move o v e r ?             A.     Yes,
sir, I did.
"Q.       And d i d you t h e n move i n t o t h e s l u s h ? A .       I
b e l i e v e w e were i n t h e s l u s h t h e e n t i r e t i m e . I
d i d have t o move o v e r , y e s , s i r .

"Q.       NOW, when you moved o v e r i s n ' t it t r u e t h a t
your v e h i c l e v e e r e d s h a r p l y t o t h e r i g h t , t h e r e a r
p o r t i o n of your v e h i c l e . A . Yes, s i r , it d i d , it
did s l i p t o the right.

"Q.      Would you d e s i g n a t e t h e n t h a t i t v e e r e d s h a r p l y
t o t h e r i g h t , i s t h a t t h e way you would d e s c r i b e i t ?
A.     Well, I would assume s o , y e s , s i r . I d o n ' t
know what you c a l l s h a r p l y . The back of t h e v e h i c l e
q u i t e quickly s h i f t e d t o t h e r i g h t .

"Q.     And d i d t h e f r o n t of t h e v e h i c l e t h e n p o i n t
toward t h e c e n t e r of t h e highway? A .             To t h e c e n t e r ,
y e s , s i r , i t would have had t o .

"Q.      And t h e r e a r of t h e v e h i c l e moved toward t h e
s o u t h e r l y borrow p i t I t a k e it of t h e highway?
A.     Y e s , sir.



"Q.    Did t h e v e h i c l e move i n a n o b l i q u e manner down
t h e highway toward t h e C o s g r i f f v e h i c l e ? A . A t t h e
moment d i r e c t l y a f t e r t h e t i m e t h a t it s l i p p e d ?
"Q.   Yes.    Is t h a t what n e x t happened? A.               I would
say t h a t it s l i p p e d going s t r a i g h t f o r j u s t an
undetermined amount of f e e t .
             "Q.      Okay. And t h e n a f t e r i t s l i p p e d g o i n g s t r a i g h t
             d i d i t t h e n s l i p o b l i q u e l y toward t h e C o s g r i f f
             v e h i c l e ? I g u e s s I mean a c r o s s t h e highway toward
             t h e C o s g r i f f v e h i c l e ? A.    Yes, s i r , i t d i d .

              "Q.     Did you h i t t h e b r a k e s ?          A.      Yes, s i r , I d i d .

              "Q.     And d i d you keep t h e b r a k e s l o c k e d u n t i l t h e
              t i m e of i m p a c t ? A . Y e s , sir, I did.

             "Q.   So t h e sequence o f e v e n t s t h e n , i f I u n d e r s t a n d
             you c c r r e c t l y , i s t h i s t r u e , you were d r i v i n g w i t h
             your l e f t wheel o n t h e c e n t e r l i n e , i s t h a t c o r r e c t ?
             A.  Yes, s i r .

              "Q. You t h e n moved t o t h e r i g h t i n t o t h e r i g h t - h a n d
              l a n e of t r a f f i c , i s t h a t c o r r e c t ? A. Yes, s i r .

             " Q . And when you d i d t h a t t h e r i g h t r e a r p o r t i o n of
             your v e h i c l e s l i p p e d t o t h e r i g h t p u t t i n g t h e f r o n t
             p o r t i o n toward t h e c e n t e r o f t h e highway, i s t h a t
             c o r r e c t ? A. Yes, s i r .

              "Q.    And t h e n you h i t t h e b r a k e s , i s t h a t c o r r e c t ?
             A.     Y e s , sir.

             "Q.       And you moved o b l i q u e l y down t h e highway and
             s t r u c k t h e C o s g r i f f v e h i c l e ? A. Yes, s i r .

             "Q. Did a n y t h i n g e l s e happen between t h e t i m e you
             s l i p p e d and t h e t i m e you h i t t h e C o s g r i f f v e h i c l e ?
             A.      Yes, it d i d .

             "Q. What happened? A. A t t h e t i m e t h a t I saw t h e
             C o s g r i f f c a r I d e t e r m i n e d t h a t I would have t o move
             t o m right.
                     y              I s t a r t e d t o move t o m r i g h t , a t
                                                                          y
             which t i m e t h e back of t h e v e h i c l e s l i p p e d s h a r p l y
             t o t h e r i g h t . A t t h e time t h a t t h e v e h i c l e s l i p p e d
             M r . A l l e n a s I s a i d was a s l e e p o v e r on t h e r i g h t -
             hand s i d e , o r s e m i - a s l e e p .      It s t a r t l e d M r . Allen
             and he s i m u l t a n e o u s l y w i t h t h e s l i p p i n g he grabbed
             t h e s t e e r i n g wheel. A t t h e p o i n t t h a t he grabbed
             t h e s t e e r i n g wheel I c o m p l e t e l y panicked and slammed
             on t h e b r a k e s . A t t h e t i m e t h a t I slammed on t h e
             b r a k e s t h e v e h i c l e s l i d from t h a t p o i n t on c o m p l e t e l y
             o u t of c o n t r o l u n t i l it h i t t h e C o s g r i f f a u t o m o b i l e .

             "Q.  And you c l a i m t h a t A l l e n grabbed t h e s t e e r i n g
             wheel? A.   Yes, s i r , I do.
              "Q.    Do you c l a i m he s a i d a n y t h i n g a t t h a t t i m e ?
             A.     Yes, s i r , I d o .
             IQ.     What do you c l a i m he s a i d a t t h a t t i m e ?                A.     He
             s a i d you a r e g o i n g t o l o s e i t . "

             Moore i n h i s answer r a i s e d t h e d e f e n s e of c o n t r i b u t o r y

n e g l i g e n c e on t h e p a r t of t h e d e c e d e n t .        The q u o t e d t e s t i m o n y i s

t h e o n l y e v i d e n c e of t h a t c o n t r i b u t o r y n e g l i g e n c e .   S i n c e i t was
inconsistent with prior statements, it was used for the purpose
of impeachment.
          One statement was given by Moore on December 20, 1971,
and after the statement was read to Moore he acknowledged there
was nothing in the statement about decedent's grabbing or touch-
ing the steering wheel.    Moore explained he did not read the
statement before signing and that he was pressed for time.
          While the investigating officer talked to Moore at the
accident scene and also at the hospital and heard nothing about
decedent grabbing or touching the steering wheel, it is rather
clear his questioning of Moore was at a time when he was dis-
traught and disturbed and, as the officer stated:
          "As near as I recall he said I lost it in the slush.
          And it was just a general type conversation with
          no real hard interrogation or pushing of facts at
          this time."
          Moore talked to decedent's widow eight days after the
accident, and testified:
          "Q. Now isn't it true, Mr. Moore, that at that
          time Mrs. Allen asked you concerning how this
          accident occurred. A. Yes, sir, she did.
          "Q. And isn't it true that you told her that you
          lost control of the vehicle in the slush and
          ran into the Cosgriff vehicle? A. Yes, sir, I did."
Moore explained that it was out of feelings for the family that
he made no mention of the fact that decedent had grabbed the
steering wheel.
          Moore's deposition was taken by one of plaintiffs'
counsel on January 22, 1974, and therein Moore claimed that the
decedent had grabbed or touched the steering wheel prior to the
impact.    On the same day a deposition was taken of Barney L.
Hitt, 111, the owner of the Scout, and who at that time was still
a defendant in the case.    Hitt stated he had a conversation with
Moore about two weeks after the accident and in relating what
Moore told him, he stated:
        "He said that -- he said that just before they
        got to Big Timber, that he lost control of the
        car for one reason or another and it went into
        the -- into the left lane and struck the Cos-
        griff vehicle head-on. He said at that time
        it swerved and went into the left lane, that he
        was trying to regain control of the vehicle when
        Gene Allen grabbed the wheel, and that at the
        time of the collision, he and Gene were struggling
        at the wheel. "
Hitt could not recall whether the conversation was at his home
or by phone.    Moore claimed the conversation occurred over the
telephone.
        Plaintiffs raise these issued on this appeal.    Was the
district court in error in:

        (1) Permitting the reading of the deposition of Hitt
as a prior consistent statement after impeachment?

        (2) Allowing instructions on contributory negligence on
the part of plaintiffs' decedent?

        (3)    Failing to direct a verdict on the liability issue
at the end of plaintiffs1 case?
        (4)    Refusing a portion of plaintiffs1 offered instruc-
tion concerning section 32-2152, R.C.M. 1947?
        Issue 1, was it error to admit into evidence the Hitt
deposition?
       As we have heretofore related defendant Moore, at the
trial, testified that after the Scout had slipped to the right,
decedent grabbed the steering wheel.   Thereafter he was impeached
by the use of his statement of December 20, 1971, which omitted
any reference to decedent grabbing the steering wheel.   Other
instances have been referred to previously.
        Plaintiffs contend that Kipp v. Silverman, 25 Mont. 296,
302, 64 P. 884, (1901) is decisive in that, in their view, this
Court held that prior consistent statements are not admissible to
rehabilitate an impeached witness where the motive to falsify was
t h e same a t t h e t i m e of t h e c o n s i s t e n t s t a t e m e n t a s a t t h e t i m e

of t r i a l .

             Defendant c a l l s a t t e n t i o n t o t h e f a c t t h a t t h e s t a t e m e n t

made by Moore c o n t a i n e d i n t h e H i t t d e p o s i t i o n was on o r a b o u t

December 1 2 , 1971, two weeks a f t e r t h e a c c i d e n t and e i g h t d a y s

b e f o r e t h e December 20 s t a t e m e n t .        A l s o , b e f o r e any s u i t w a s

i n s t i t u t e d and b e f o r e any motive f o r f a b r i c a t i o n e x i s t e d and

c o r r o b o r a t e s Moore's t e s t i m o n y and t h e r e f o r e would be a d m i s s i b l e .

Defendant a l s o a s s e r t s t h a t Kipp f o l l o w e d a p r e v i o u s s u i t o v e r

t h e property involved.                B e f o r e t h e second s u i t was commenced

Kipp e n t e r e d i n t o a c o n t r a c t and w r o t e t h e l e t t e r s complained o f ,
and t h e r e f o r e t h e c o u r t t h o u g h t t h e y were sham and a f a b r i c a t i o n .
             Kipp d i d n o t s t a t e t h a t t h e r e w a s i n Montana no e x c e p t i o n

t o t h e hearsay r u l e but s t a t e d :

             "To t h i s r u l e one e x c e p t i o n i s r e c o g n i z e d by
             t h e a u t h o r i t i e s c i t e d . Where it i s c h a r g e d
             t h a t t h e s t o r y of t h e w i t n e s s i s a f a b r i c a t i o n ,
             owing t o a n i n t e r e s t a c q u i r e d i n t h e r e s u l t of
             t h e c a s e s u b s e q u e n t t o t h e t i m e a t which t h e
             s t a t e m e n t i n q u e s t i o n was made, t h e n t h e s t a t e -
             ment may be a d m i t t e d on t h e t h e o r y t h a t i t was
             d i s i n t e r e s t e d , and t h e r e f o r e p r o b a b l y t r u e . "

             Both p a r t i e s have c i t e d e x c e r p t s from a n n o t a t i o n s a p p e a r -

i n g i n 1 4 0 A.L.R.        2 1 , and 75 ALR2d 9 0 9 .            These q u o t a t i o n s c o v e r

a m u l t i t u d e of s i t u a t i o n s a p p e a r i n g i n t h e c a s e s used a s a u t h o r -

ity.      W e f e e l t h a t one s t a t e m e n t a p p e a r i n g i n 75 ALR2d 918, i s

p a r t i c u l a r l y f i t t i n g here:

             "While, a s t h e c a s e s t h r o u g h o u t t h e a n n o t a t i o n
             i n d i c a t e , it i s w e l l r e c o g n i z e d t h a t a s a g e n e r a l
             r u l e t h e t e s t i m o n y of a w i t n e s s c a n n o t be
             b o l s t e r e d up o r s u p p o r t e d by showing t h a t h e h a s
             made s t a t e m e n t s o u t o f c o u r t s i m i l a r t o and i n
             harmony w i t h h i s t e s t i m o n y on t h e w i t n e s s s t a n d ,
             t h e r u l e i s r e l a x e d o r n o t a p p l i e d where t h e
             w i t n e s s h a s been impeached o r h i s c r e d i b i l i t y
             assailed.
             "The purpose o f a d m i t t i n g p r i o r c o n s i s t e n t s t a t e -
             ments i s n o t t o p r o v e t h e p r i n c i p a l f a c t s t o be
             e s t a b l i s h e d , and i n d e e d , t h e y a r e n o t a d m i s s i b l e
             t o do s o , b u t o n l y t o show t h a t t h e w i t n e s s h a s
               been c o n s i s t e n t i n g i v i n g t h e same n a r r a t i v e
               of f a c t , and t h a t h i s former s t a t e m e n t s a r e
               c o n s i s t e n t w i t h h i s sworn t e s t i m o n y a s g i v e n
               a t t h e t r i a l , and t h u s t o some e x t e n t remove
               s u s p i c i o n t h a t h i s t e s t i m o n y h a s been f a b r i -
               c a t e d o r c o l o r e d t o meet t h e e m e r g e n c i e s of t h e
               c a s e o r t h a t h i s r e c o l l e c t i o n h a s v a r i e d and
               i s t h e r e f o r e n o t t o be r e l i e d upon.

               " R e g a r d l e s s of t h e form of impeachment, t h e
               t r i a l judge s h o u l d be and i s a l l o w e d a r e a s o n -
               able discretion i n receiving o r rejecting evi-
               d e n c e of p r i o r d e c l a r a t i o n s of a w i t n e s s c o n s i s -
               t e n t w i t h h i s t e s t i m o n y , and t h e a p p e l l a t e c o u r t
               i s l o a t h t o d i s r e g a r d an e x e r c i s e o f s u c h d i s -
               c r e t i o n e x c e p t i n a c l e a r c a s e of a b u s e . "

               From t h e t o t a l r e v i e w of t h e law and t h e e v i d e n c e , we
d o n o t b e l i e v e t h e t r i a l judge abused h i s d i s c r e t i o n i n p e r m i t t i n g

t h e admission of t h e H i t t d e p o s i t i o n i n e v i d e n c e .
               I s s u e 2 , concerns t h e giving of t h e c o n t r i b u t o r y negligence

i n s t r u c t i o n by t h e c o u r t .

               While p l a i n t i f f s c o n t e n d t h a t even i f d e f e n d a n t Moore's

v e r s i o n of t n e a c c i d e n t a s t e s t i f i e d a t t h e t r i a l i s b e l i e v e d , t h e

d e c e d e n t would have been, a s a m a t t e r of law, i n a sudden p o s i -

t i o n of p e r i l n o t b r o u g h t a b o u t by h i s own n e g l i g e n c e which r e -

quired i n s t a n t a c t i o n t o avoid a threatened danger.                          H i s activi-

t i e s i n a t t e m p t i n g t o s t r a i g h t e n t h e wheel, a l t h o u g h on h i n d s i g h t

n o t t h e b e s t o r s a f e s t way t o s a v e h i s l i f e , w e r e s t i l l t h e a c t s

o f a n o r d i n a r y p r u d e n t p e r s o n under s i m i l a r c i r c u m s t a n c e s .   Moore
testified:

               " A t t h e t i m e t h a t I saw t h e C o s g r i f f c a r I
               d e t e r m i n e d t h a t I would have t o move t o m          y
               r i g h t . I s t a r t e d t o move t o m r i g h t , a t
                                                                 y
               which t i m e t h e back of t h e v e h i c l e s l i p p e d
               sharply t o the right. A t the t i m e t h a t the
               v e h i c l e s l i p p e d M r . A l l e n a s I s a i d was * * *
               asleep. I t s t a r t l e d M r . A l l e n , and h e s i m u l -
               t a n e o u s l y w i t h t h e s l i p p i n g grabbed t h e s t e e r -
               i n g wheel. A t t h e p o i n t t h a t he grabbed t h e
               s t e e r i n g wheel, I c o m p l e t e l y p a n i c k e d and
               slammed on t h e b r a k e s . A t t h e t i m e t h a t I
               slammed on t h e b r a k e s , t h e v e h i c l e s l i d from
               t h a t p o i n t on c o m p l e t e l y o u t of c o n t r o l u n t i l
               it h i t t h e Cosgriff automobile."

               A r e a s o n a b l e i n t e r p r e t a t i o n of t h i s t e s t i m o n y would be
t h a t Moore d i d n o t f e e l t h e Scout was o u t of c o n t r o l and t h a t

b u t f o r t h e f a c t d e c e d e n t grabbed t h e wheel he would n o t have

had t h e a c c i d e n t .      The t e s t i m o n y of Moore i s s u f f i c i e n t t o

support t h e giving of t h e standard c o n t r i b u t o r y negligence in-

struction.

              T h i s C o u r t h a s s a i d innumerable t i m e s t h a t one w i t n e s s

may be s u f f i c i e n t t o e s t a b l i s h p r e p o n d e r a n c e o f a c a s e , and even

i f t h a t e v i d e n c e i s i n h e r e n t l y weak, it c a n s t i l l be deemed

substantial.            Campeau v . Lewis, 1 4 4 Mont. 543, 398 P.2d 960,                                 (1965).

              I s s u e 3 q u e s t i o n s t h e d e n i a l o f p l a i n t i f f s ' motion f o r a
d i r e c t e d v e r d i c t on l i a b i l i t y .   T h i s motion was grounded on t h e
t h e o r y t h a t Moore had been shown t o be n e g l i g e n t a s a m a t t e r of

law a t t h e t i m e he c l a i m e d d e c e d e n t grabbed t h e s t e e r i n g wheel,
and d e c e d e n t c o u l d n o t have been c o n t r i b u t o r i l y n e g l i g e n t based

upon t h e t h e o r y of sudden emergency.

             W e c a n n o t a c c e p t t h i s p r e m i s e i n view o f o u r h o l d i n g a s

t o t h e g i v i n g of t h e c o n t r i b u t o r y n e g l i g e n c e i n s t r u c t i o n .   We

f i n d no e r r o r i n t h e d e n i a l of t h e motion.

              I s s u e 4 c o n c e r n s t h e r e f u s i n g o f a p o r t i o n of p l a i n t i f f s '

o f f e r e d i n s t r u c t i o n c o n c e r n i n g s e c t i o n 32-2152, R.C.M.          1947.

              S e c t i o n 32-2152, R.C.M.            1947, r e a d s :

             " D r i v e r s of v e h i c l e s p r o c e e d i n g i n o p p o s i t e
             d i r e c t i o n s s h a l l pass each o t h e r t o t h e r i g h t ,
             and upon roadways h a v i n g w i d t h f o t n o t more t h a n
             one (1) l i n e of t r a f f i c i n e a c h d i r e c t i o n e a c h
             d r i v e r shall. g i v e t o t h e o t h e r a t l e a s t one-half
              ( 1 / 2 ) of t h e m a i n - t r a v e l e d p o r t i o n o f t h e roadway
             as n e a r l y a s p o s s i b l e . "
             While p l a i n t i f f s c o n t e n d t h e r e was ample t e s t i m o n y t o
j u s t i f y t h e i n c l u s i o n of t h i s s t a t u t e i n t h e o f f e r e d i n s t r u c -
t i o n , d e f e n d a n t a s s e r t s i t would n o t have any a p p l i c a t i o n t o
t h e f a c t s of t h i s a c c i d e n t .      I t a p p e a r s t o u s t h a t t h e r e was

no e v i d e n c e t h e a c c i d e n t o c c u r r e d w h i l e t h e v e h i c l e s were p a s s -

i n g and t h e t r i a l c o u r t committed no e r r o r i n r e f u s i n g t h i s
p o r t i o n of t h e i n s t r u c t i o n which was n o t w a r r a n t e d by t h e

facts.
            The judgment i s a f f i r m e d .




                                                             Chief J u s t i c e

W e concur:




of M r . J u s t i c e Frank I . Haswell.